103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yiqun GUO, Plaintiff--Appellant,v.THE RYLAND GROUP, INCORPORATED, Defendant--Appellee,andArlene Malech;  Douglas Townsend, Defendants.
No. 96-1388.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 21, 1996.Decided Dec. 2, 1996.

Yiqun Guo, Appellant Pro Se.  Richard J. Hafets, Eric Paltell, Sonya Kazazian Hannan, PIPER & MARBURY, Baltimore, Maryland, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendant's motion for summary judgment in this employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Guo v. Ryland Group, Inc., No. CA-95-1319-JFM (D.Md. Feb. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED